The evidence reported to us shows, that, on the 6th August, 1862, the defendant, having several tons of rags for sale, agreed to sell them to the plaintiff at the rate of $4.90 per hundred, and that, under the contract as finally concluded, the rags were to be delivered at the railroad depot, in Pawtucket, that day, and the plaintiff was to pay for them the same evening, at his place of business in Providence, on the defendant's producing to him the railroad receipt, — though at what time in the evening does not definitely appear. The plaintiff testified that the time was to be sometime before nine o'clock; the defendant, that it was to be between nine and ten; and a witness for the defendant, that it was to be at nine o'clock. There is, however, no dispute that the receipt was to be produced *Page 229 
and the payment made during the evening; and the defendant testified that he had a special reason for desiring to have the contract performed on the day it was made; namely, because he intended to leave home early the next morning on business and wanted the money to take with him. The time was, therefore, material: if, indeed, in a suit at law on an executory contract, it can ever be treated as otherwise than material. Hill v.Fisher, 34 Me. R. 143. But, nevertheless, the contract is to receive a reasonable construction, having regard to its character and objects, and to the apparent meaning of the parties in view of the circumstances under which it was made. If, then, a particular time was stipulated, we may still inquire what was meant by the stipulation. By the time designated, did the parties mean that particular time without the variation of a second, or that time subject to the latitude which is usual among business men in the matter of their business appointments? We think the latter rather than the former. A contract is not to be construed like a railway time-table. The parties to it need not be punctual to a minute, unless the contract calls for that degree of punctuality to carry out its purposes; but it is enough that they are on hand so as to keep their agreement, as regards the time, according to its substance and spirit; and it is the duty of each party to conduct with good faith and reasonable liberality towards the other. Now in this case the court charged the jury, not only that the time agreed on was of the essence of the contract, but also that if the defendant was not at the plaintiff's place of business at the precise time agreed on, there was a breach of his contract. This language was, we think, calculated to lead the jury to suppose that they were to find against the defendant if he was in the least behind-hand, even though he might have arrived in time, understanding the stipulation in regard to time in its more reasonable and business-like sense, to perform the contract substantially according to its terms. It should rather have been left to the jury to say whether, giving the contract this broader construction, there was, under all the circumstances, any breach or default on the part of the defendant; and if the case had been so left to them, *Page 230 
it is, to say the least, very doubtful, on the evidence as it is reported to us, whether they would have returned the verdict which they did return. We think, therefore, that for this error in the charge of the court, the defendant is entitled to a new trial.
The defendant also contends that the court erred in refusing to charge the jury that the plaintiff was not entitled to recover without proving a previous tender to the defendant of the amount due under the contract. We do not think the court committed any error on that point. All that the plaintiff could be required to show was, that he was in the appointed place at the appointed time, in readiness to perform his part of the contract, and that the defendant made default; Hough v. Rawson, 17 Ill. R. 588;Clark v. Crandall, 3 Barb. S.C.R. 612; unless, indeed, the stipulation as to time and place was subsequently waived or annulled, of which we discover no evidence in the record before us.